The facts and questions presented in this application for writ of mandate are identical with those stated in our opinion in the case of Santa Ana School District of *Page 109 Orange County, California, et al. v. T. B. Talbert, Chairman,etc., Civil No. 1156, ante, p. 104, [124 P. 872], this day filed, with one exception, namely, that the objectionable clause is not preceded by the word "and." In other words, after the legitimate and particular purposes are specified, there is appended thereto the statement "to afford better facilities," etc. This, to our minds, is a clear expression of a conclusion as distinguished from the statement of a purpose, and its insertion in the resolution of the board does not render invalid the bonds sought to be issued in such proceeding.
Writ granted.
James, J., and Shaw, J., concurred.